EXHIBIT 10.6E

 

FIFTH AMENDMENT to LEASE AGREEMENT DATED

DECEMBER 31, 2001

 

[Canopy Properties, Inc. / Altiris, Inc.]

 

This FIFTH AMENDMENT is entered into as of the twenty-third (23rd) day of
January, 2004 between Canopy Properties, Inc. (“Landlord”) and Altiris, Inc.
(“Tenant”).

 

Whereas Landlord and Tenant entered into a Lease dated December 31, 2001, first
amended 12 September 2002, and again 31 March 2003, 21 May 2003, and 31 Oct
2003, for the purpose of increasing the premises, Landlord and Tenant hereby
agree to further amend the Lease as follows:

 

1.1 Effective January 23, 2004, Tenant hereby surrenders to Landlord, and
Landlord hereby accepts back from Tenant approximately 7,200 rentable square
feet of additional space (Additional Premises, Phase 2 of the Second Amendment
to the Lease) identified as Suite 200, situated on the second floor of the
Canopy Building III, located at 588 West 400 South, Lindon, Utah.

 

1.2 Effective January 23, 2004, Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord approximately 8,103 rentable square feet of
additional space (Additional Premises) identified as Suite 130, situated on the
first floor of the Canopy Building III and represented on the attached drawing,
Exhibit A, located at 588 West 400 South, Lindon, Utah, bringing the approximate
total lease space to 63,139 rentable square feet.

 

1.3 For purposes of clarification, the CPI escalation rate for base rent is
hereby determined to be the CPI-U rate, Annualized and made public in early
January of each year, as published on the Bureau of Labor Statistics internet
web page.

 

1.4 The Additional Premises in Paragraph 1.2 of this Amendment, shall be leased
at the rate of $145,063.96, operating expenses as outlined in Paragraph 29 of
the Lease included, except for the direct electrical costs associated with the
Computer Lab area located in the center of the Additional Premises, which shall
be separately metered and billed extra as an additional rent; the base rent
escalating at the Bureau of Labor Statistics published CPI-U rate each remaining
year of the term.

 

1.5 Upon this effective date, the total annual rent for the Leased Premises
shall be increased from $1,179,573.71, which includes the January 2004 CPI
adjustment, to $1,195,739.64, for a net monthly increase of $1,347.16.

 

1.6 Tenant’s percentage share of operating cost at this effective date will be
increased from 70.62% to 71.65%.

 

2.1 Effective the earlier of: (i) January 1, 2005, or (ii) upon completion of
mutually agreed to Tenant Improvements (generally represented in the attached
Exhibit B), or (iii) upon occupancy by Tenant should that occur first, Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord approximately
7,200 rentable square feet of additional space (Additional Premises, Phase 2)
identified as Suite 200, situated on the second floor of the Canopy Building
III, located at 588 West 400 South, Lindon, Utah, bringing the approximate total
lease space to 70,339 rentable square feet.



--------------------------------------------------------------------------------

2.2 These Additional Premises, Phase 2, shall be leased at the rate of
$128,898.00 if effective before January 1, 2005, or if on or after January 1,
2005, at $128,898.00 plus the 2004 CPI-U adjustment; operating expenses as
outlined in Paragraph 29 of the Lease included, subsequently escalating at the
Bureau of Labor Statistics published CPI-U rate each remaining year of the term.

 

2.3 Upon this effective date, the total annual rent for the Premises shall be
adjusted by at least $128,898.00 to $1,324,637.64, for a net monthly increase of
$10,741.50, plus the 2005 CPI-U adjustment, if applicable.

 

2.4 Tenant’s percentage share of operating cost at this effective date will be
increased from 70.62 % to 79.82%.

 

2.5 In the event that Landlord has a firm offer to lease the Additional
Premises, Phase 2, referred to in Paragraph 2.1 of this Lease Amendment prior to
September 1, 2004, Landlord will first offer the space to Tenant under terms
consistent with paragraph 2.2. Tenant shall have ten (10) business days from
notice of the offer to accept said offer to lease the space at that time. If
Tenant does not accept the offer at that time, Landlord shall be free to lease
said Additional Premises to a Third Party through November 30, 2004.

 

All other terms, conditions and provisions of said Lease, including the ending
date of the initial term of the Lease, shall remain in full force and effect.

 

 

LANDLORD:       TENANT: Canopy Properties, Inc.       Altiris, Inc. By:  

/s/ Boyd Worthington

--------------------------------------------------------------------------------

      By:  

/s/ Stephen C. Erickson

--------------------------------------------------------------------------------

Its:   VP, Real Estate Development       Its:   VP & Chief Financial Officer